Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed March 24, 2021.  

Allowable Subject Matter
Claims 22-41 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closes prior art, Simon et al. (GB 2424539) disclose using a data model of a network infrastructure, the model having nodes to represent parts of the network infrastructure, and having links to represent how the nodes influence each other, and then altering the network infrastructure in the model and determining changes in security properties of the network infrastructure resulting from the alteration" Simon at p. 3:13-21.
However, Simon fails to teach neither singly nor in combination, the claimed limitations of "generate, according to a declarative logic programming language, encoded virtual networking rules for the virtual network based at least in part on the specified networking primitives; generate, according to the declarative logic programming language, an encoded description of the virtual network based at least in part on the specified networking primitives; receive queries for the virtual network from the client via the client device, wherein the queries are expressed as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446